Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  134072                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  In re Estate of CHRISTOPHER R. MORDEN, 	                                                              Maura D. Corrigan
  Deceased                                                                                            Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  _________________________________________/                                                                         Justices

  ELIZABETH MORDEN, Personal Representative 

  of the Estate of CHRISTOPHER R. MORDEN,

                 Plaintiff-Appellant, 

  v        	                                                       SC: 134072
                                                                   COA: 272505
                                                                   Grand Traverse CC: 04-024311-NM
  GRAND TRAVERSE COUNTY, GRAND 

  TRAVERSE COUNTY JAIL, MARGARET 

  SCHOFIELD, R.N., ELAINE LOZEN, R.N., SANDI

  MINOR, R.N., GRAND TRAVERSE SHERIFF,

  and MARILYN CONLON, M.D., 

            Defendants-Appellees, 

  and 

  WELL-SPRING PSYCHIATRY, P.C., ANNE

  MARIE BAASE, JIM TALBOT, and TONY

  KARLIN, 

            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 24, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH and KELLY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2008                       _________________________________________
           t0618                                                              Clerk